—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs’ motion to vacate the judgment dismissing the complaint. Plaintiffs did not demonstrate a reasonable excuse for their failure to provide a bill of particulars in a timely manner, nor did they establish the existence of a meritorious claim (see, Koski v Ryder Truck, 244 AD2d 872). (Appeal from Order of Supreme Court, Oswego County, Hurlbutt, J. — Vacate Judgment.) Present — Lawton, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.